DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 9, 10, 14, and 15 are objected to because of the following informalities:  
Regarding claim 8, the claimed, “further comprising: causing the light emitting diode…” is unclear, and appear to be missing structurally important language (similar to the language of claims 3 and 13 which introduce a “second semiconductor switch which causes…”). 
Regarding claim 9, the claimed, “a third semiconductor switch” lacks antecedent basis in the claim, as there is no previously claimed “first” or “second” semiconductor switch in claims 6 or 7, from which claim 9 depends.
Regarding claim 10, the claimed, “a fourth semiconductor switch” lacks antecedent basis in the claim, as there is no previously claimed “second” or “third” semiconductor switch in claims 6, 7, or 8, from which claim 10 depends.
Regarding claim 14, the claimed, “a third semiconductor switch” lacks antecedent basis in the claim, as there is no previously claimed “first” or “second” semiconductor switch in claims 11 or 12, from which claim 14 depends.
Regarding claim 15, the claimed, “a fourth semiconductor switch” lacks antecedent basis in the claim, as there is no previously claimed “third” semiconductor switch in claims 11, 12, or 13, from which claim 15 depends.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11, and 16–18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inukai (US Pub. # 20130111237).
	Regarding claims 1, 6, and 11, Inukai teaches, “A power converter (claim 6: method; claim 11: image forming apparatus), comprising: a power conversion circuit (Fig. 2, ref. # 20; see para. [0050]) comprising an isolation transformer (24) including a primary winding (left side of 24), a secondary winding (right side of 24) electromagnetically coupled to the primary winding, and an auxiliary winding (winding of 23), a first DC voltage source (21) which outputs DC power with an input AC power (AC), a switching circuit (22 & Q1; [0053–0058]) which switches connection between the first DC voltage source and the primary winding, an auxiliary power supply circuit (23; [0054]) which supplies the DC power to the switching circuit using a power generated in the auxiliary winding, a second DC voltage source (25; [0055]) which rectifies and smooths the power generated in the secondary winding and outputs DC power to a load (OUT1, OUT2, OUT3); and a power outage detection circuit (B1 of 51; [0109]) which outputs a power outage detection signal to the load in response to a discharge of the power stored in the power conversion circuit when a state in which the AC power is input is changed to a state in which the AC power is not input.”
Regarding claims 16–18, Inukai teaches, “wherein the image forming apparatus is a scanning type printer; wherein the image forming apparatus is an inkjet printer; wherein the image forming apparatus is a multifunction peripheral (each of these members encompass image forming apparatuses, see para. [0116]).”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach image forming apparatuses with power converters and supplies, similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852